           Case 21-30085-hdh11 Doc 230-1 Filed 02/24/21                    Entered 02/24/21 15:54:21               Page 1 of 2
Ackerman Mcqueen, Inc. and Mercury Group,      Christopher Cox                                Christopher Cox
Inc.                                           c/o Natalie L. Arbaugh                         c/o Thomas M. Buchanan/Matthew Saxon
c/o G. Michael Gruber/H. Joseph Acosta/Brian                                                  Winston & Strawn LLP
E. Mason                                       Winston & Strawn LLP                           1901 L St., N.W.
300 Crescent Court, Suite 400                  2121 N. Pearl Street, Suite 900                Washington, DC 20036
Dallas, Texas 75201                            Dallas, TX 75201
Christopher Cox                                The County of Denton, Texas                    Ackerman McQueen, Inc.
c/o David Neier                                c/o Tara LeDay                                 1601 Northwest Expressway
                                               McCreary, Veselka, Bragg & Allen, P.C.
Winston & Strawn LLP                           P.O. Box 1269                                  Oklahoma City, OK 73118-1438
200 Park Avenue                                Round Rock, Texas 78680
New York, NY 10166-4193
Membership Marketing Partners LLC              Gould Paper Corporation                        Infocision Management Corp.
11250 Waples Mill Road, Suite 310              Attn: Warren Connor                            325 Springside Drive
Fairfax, VA 22030                              99 Park Avenue, 10th Floor                     Akron, OH 44333
                                               New York, NY 10016

Under Wild Skies                               Valtim Incorporated                            Quadgraphics
201 N. Union Street, Suite 510                 P. O. Box 114                                  N63W23075 Hwy 74
Alexandria, VA 22314                           Forest, VA 24551                               Sussex, WI 53089


Membership Advisors Public REL                 Salesforce.Com, Inc.                           Mercury Group
11250 Waples Mill                              One Mark St - The Landmark Suite               1601 NW Expressway, Suite 1100
Road, Suite 310                                300                                            Oklahoma City, OK 73118
Fairfax, VA 22030                              San Francisco, CA 94105

Speedway Motorsports Inc.                      Image Direct Group LLC                         Google
P.O. Box 600                                   200 Monroe Avenue                              1600 Amphitheatre Parkway
Concord, NC 28026                              Building 4                                     Mountain View, CA 94043-1351
                                               Frederick, MD 21701

TMA Direct, Inc.                               United Parcel Services                         Membership Advisors Fund Raising
12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244                             11250 Waples Mill Road, Suite 310
Manassas, VA 20109                             Philadelphia, PA 19170                         Fairfax, VA 22030


Stone River Gear, LLC                          Krueger Associates, Inc.                       CDW Computer Centers, Inc.
P.O. Box 67                                    105 Commerce Drive                             P.O. Box 75723
Bethel, CT 06801                               Aston, PA 19014                                Chicago, IL 60675


Global New Beginnings, Inc.                    People of the State of New York                People of the State of New York
                                               c/o Gerrit M. Pronske/Eric M. Van Horn/Jason   c/o James Sheehan/Emily Stern/Monica Connell
c/o Chuhak & Tecson, P.C.                                                                     Office of Letitia James, Attorney General for the
                                               P. Kathman
Attn: Brandon R. Freud                         Spencer Fane LLP                               State of New York
30 S. Wacker Drive, Suite 2600                 2200 Ross Avenue, Suite 4800 West
                                                                                              28 Liberty Street
                                                                                              New York, New York 10005
Chicago, Illinois 60606                        Dallas, Texas 75201
Quad/Graphics, Inc.                            The Bancorp Bank                               Duane M. Geck and Donald H. Cram
c/o Mark Ralston                               c/o Robert Lapowsky                            Severson & Werson, P.C.
Fishman Jackson Ronquillo PLLC                 Stevens & Lee
Three Galleria Tower                           620 Freedom Business Center, Suite 200         One Embarcadero Center, Suite 2600
13155 Noel Road, Suite 700                     King of Prussia, PA 19406                      San Francisco, CA 94111
Dallas, TX 75240
             Case 21-30085-hdh11 Doc 230-1 Filed 02/24/21                        Entered 02/24/21 15:54:21        Page 2 of 2
Honorable Phillip Journey                            Official Committee of Unsecured Creditors   Member Marketing Partners LLC
c/o M. Jermaine Watson/Joshua N. Eppich/H. Brandon   c/o Louis R. Strubeck, Jr./Kristian W.
Jones/Clay M. Taylor/J. Robertson Clarke                                                         c/o Judith W. Ross
                                                     Gluck/Laura L. Smith
Bonds Ellis Eppich Schafer Jones LLP
420 Throckmorton Street, Suite 1000                  Norton Rose Fulbright US LLP                700 North Pearl Street, Suite 1610
Fort Worth, Texas 76102                              2200 Ross Avenue, Suite 3600                Dallas, Texas 75201
                                                     Dallas, TX 75201-7932
Member Marketing Partners LLC                        Official Committee of Unsecured Creditors   Pension Benefit Guaranty Corporation
c/o Arthur A. Greenberg                              c/o Scott Drake/Nick Hendrix                P.O. Box 151750
G&B LAW, LLP                                         Norton Rose Fulbright US LLP
16000 Ventura Boulevard, Suite 1000                  2200 Ross Avenue, Suite 3600                Alexandria, VA 22315-1750
Encino, CA 91436-2730                                Dallas, TX 75201-7932

Internal Revenue Service                             Stone River Gear, LLC                       Bradley Arant
P.O. Box 7346                                        75 Manor Road                               Boult Cummings, LLP
Philadelphia, PA 19101-7346                          Red Hook, NY 12571                          P.O. Box 830709
                                                                                                 Birmingham, AL 35283

Under Wild Skies                                     Global New Beginings Inc.                   Mercury Group
c/o Mark Dycio                                       4042 W. 82nd Court                          1601 NW Expressway, Ste 1100
10533 Main Street                                    Merrillville, IN 46410                      Oklahoma City, OK 73118
Fairfax, VA 22030

Communications Corp of America                       Nucom, LTD                                  Kirkland &Ellis
13129 Airpark Drive, Suite 120                       5612 International Parkway                  655 Fifteenth Street, NW
Elkwood, VA 22718                                    New Hope, MN 55428-3047                     Washington, DC 20005
Atty: Ken Bentley

Salesforce.com Inc                                   Brigliahundley PC                           TMA Direct, Inc.
One Mark St~the Landmark Suite 300                   1921 Gallows Road, Suite 750                12021 Sunset Hills Road, Suite 350
San Francisco, CA 94105                              Vienna, VA 22182                            Reston, VA 20190


Nancy L. Alper                                       Rickey Schroeder                            Office of Attorney General (DC)
Senior Assistant Attorney General
Office of the Attorney General for the District of   c/o Michael Reznick                         Attn: Karl Racine
Columbia                                             1202 Lexington Avenue, Suite 620            441 Fourth St., N.W., Suite 600- South
400 Sixth Street, N.W., 9th Floor                    New York, NY 10028                          Washington, DC 20001
Washington, DC 20001

Office of Attorney General (TX)                      Mahmooth Faheem/Lori Butler                 Linebarger Coggan Blair Sampson, LLP
Attn: Ken Paxton                                     Pension Benefit Guaranty Corporation        2777 N. Stemmons Freeway, Suite 1000
P.O. Box 12548                                       1200 K NW                                   Dallas, TX 75207
Austin, TX 78711-2548                                Washington, DC 20004-4026
                                                     Laurie Spindler
Office Attorney General (NY)                         Michael Baird                               Director- Legal
Attn: Letitia James                                  Pension Benefit Guaranty Corporation        Quad/Graphics, Inc.
28 Liberty Street                                    1200 K St. NW                               601 Silverton Blvd., Suite 200
New York, New York 10005                             Washington, DC 20005-4026                   Flower Mound, TX 75028
                                                     Kevin White
David Giattino                                       Joe Marshall                                Atlantic Union Bank
Stevens & Lee, P.C.                                  2626 Cole Avenue, Suite 300                 Attn: Andrew Kalin
919 Market Street, Suite 1300                        Dallas, TD 75204                            1800 Robert Fulton Drive, Suite 100
Wilmington, DE 19801                                                                             Reston, VA 20191
